               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                          4:18CR3034

    vs.
                                                      ORDER
JOSHUA Z. DORTCH,

                Defendant.



    IT IS ORDERED:

    1)    Government’s unopposed motion to continue, (Filing No. 163), is
          granted.

    2)    The evidentiary hearing on Defendant's motion to suppress, (Filing
          No. 152), will be held before the undersigned magistrate judge on
          August 6, 2019 at 1:00 p.m. in Courtroom #2, United States
          Courthouse, 100 Centennial Mall N., Lincoln, Nebraska. Three hours
          have been set aside for this hearing.

    July 23, 2019.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
